DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The rejections not addressed below are deemed withdrawm.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) s 1-2, 5, 7-12, 21 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2258545 to HUHTAMAKI FORCHHEIM, (hereinafter “Huhtamaki”) in combination with US PGPub 2018/0281358 To Ben-Daat et al., (hereinafter “Ben-Daat”) and in combination with US Patent 6,384,096 to Ladang et al., (hereinafter “Ladang”).
The rejection stands as per reasons of record.
Specifically, as discussed in the previous office action, Huhtamaki discloses a method of method of forming a multilayer foam structure by forming layers, which structure comprises a first layer (a) based on foamed polyolefin, and a second layer on a side of the first layer (b); and foaming the first layer.  See the entire document. 
The first layer disclosed by Huhtamaki preferably comprises polypropylene (PP), polyethylene (PE), or a combination of polypropylene and polyethylene (as the only polymer components), [0021-22]. The first layer (a) is a foamed layer which may comprises a chemical foaming agent [[0051,53].
The layered structure according to the disclosure of Huhtamaki may be produced by co-extrusion.  [0054]. 
The second layer (b) is disclosed as comprising a “polymer selected from the group consisting of polyolefins, polyamides, polyesters, copolymers of at least two monomers of the polymers mentioned and mixtures of the polymers mentioned is preferably suitable as a thermoplastic polymer.” [0026]. 
Such disclosure makes the combination of a polyamide and a PP or PE (as the most common polyolefins) at least  obvious. In addition, PP and PE are disclosed as the most suitable polyolefins for layer (b) in [0027]. 
The disclosure of suitability of mixed polymers also makes obvious mixtures/blends of polymers in any amounts obvious in the absence of showing of unexpected results that can be specifically attributed to the claimed amounts of PP, PE and polyamides in the blends.
Huhtamaki further discloses that both layers may comprise additives [0044]. While not disclosing the amounts of additives, the additives disclosed by Huhtamaki in [0044] are conventional additives and are expected o be added in conventional amounts corresponding to the claimed amounts.  See, for example, Ben-Daat [0061-62] disclosing substantially similar functional additives as disclosed in [0044] of Hahtamaki, which additives added to polymer compositions in the amounts corresponding to the claimed amounts of additives. 
The thickness of the second layer (b) is less than 1 mm, such as up to 100 um. [0032], illustrative examples. The thickness of (a) layer may be up to 250 um [0018], thus making the claimed thickness of the foamed structure obvious. 
Huhtamaki does not specifically address the properties of PP or PE suitable for the invention, thus implying that any PP or PE known for foaming application are suitable for the invention.
As evident from Ben-Daat, PE and PP with the claimed melt flow index (MFI) are known in the art for foaming application, [0005, 58, examples], thus use of such PP and PE in the invention of Huhtamaki would have been obvious with reasonable expectation of success.  Moreover, the MFI is claimed in a very broad range embracing majority of commercially available PP and PE. 
Huhtamaki does not specifically disclose specific chemical foaming agents suitable for its invention, thus implying that any known chemical foaming agent suitable for the invention.  Azodicarbomamide is the most common chemical foaming agent and, as evident from Ben-Daat, which is commonly used in the claimed amounts, which amount depends of the density of the final foamed product. [0066-70] of Ben-Daat.



Huhtamaki, while expressly disclosing foaming the (a) layer of the multilayer foam structure, does not disclose irradiating or crosslinking the foaming layer (a).
However, crosslinking a polyolefins (such as PE or PP) foams (including by irradiation crosslinking) is well known in the art in order to obtain foams with improved properties, such as better mechanical properties and finer cells.  See, for example, Ladang, background.
Specific irradiation process of crosslinking PP or PE foams by irradiation is disclosed, for example, by Ben-Daat and includes irradiation of the foaming layer of a multilayered structure with electron beam with the claimed acceleration voltage [0081] and  the an absorbed electron beam dosage corresponds t the claimed dosage of  10-500 kGy. [0079]
The foaming layer disclosed by Ben-Daat comprises PP and/or PP and a foaming agent  (just like compositions of Hahtamaki) and also a crosslinking promoter in an amount corresponding to the claimed amounts. [062].
 The method disclosed by Ben-Daat teaches that the coextruded structure can be irradiated up to four separate times. [0080]
The crosslinking degree can be varied over wide range depending on the desired properties of the foamed structure and could be as high as 75%. [0005]
The foaming of the crosslinked structure may be conductedby heating the irradiated structure with molten salt and radiant heaters or a hot air oven. [0088]. 
The obtained foams is a closed cell foams (just as disclosed by Huhtamaki) and have a fine cell size of 0.05-1.0 mm [0005].
The density of the foamed structure as disclosed by Ben-Daat is 20- 250 kg/m3.
The density of the foamed structures obtained by the process disclosed by Ben-Daat may be such as to correspond to the claimed densities, [0089].  The reference also teaches that higher or lower densities may be produced depending on the desired properties of  the final structures.   [0090].  
Thus to adjust the density of the foamed structures disclosed by HuHtamaki to any density common to polyolefin foams, including the claimed density, would have been also obvious in order to obtain final product with desired properties. 
	
Therefore, it would have been obvious to crosslink and then foam the foamable multilayer structures of Huhtamaki by the method disclosed by Ban-Daat in order to obtain multilayer foamed structures with the desired properties such a finer cells and improved mechanical properties. 
Response to Arguments
Applicant's arguments filed 11-18-22 have been fully considered but they are not persuasive. The arguments presented by the applicants focus on the claimed ranges of the of polyamide, and 10-40 wt. % of a second polypropylene, a second polyethylene, or a second combination of polypropylene and polyethylene in the polyamide cap layer.
The applicants argue that the examiner’s argument that any respective amounts of polyamide and polyolefin would have been obvious from expressed disclosure of suitability of using components in mixtures is incorrect since Huhtamaki does not disclose any specific amounts of polymers in the second layer.  
The examiner agrees that Huhtamaki does not expressly disclose blends of polyamides and polyolefins with any specific amounts of respective polymers.
However, Huhtamaki expressly discloses polyolefins (such as PE or PP) and polyamides as suitable polymers for the second layer and further expressly states that mixtures of suitable polymers may also be used. 
In addition, it is established by the case law that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960).
Thus using two polymers in combination when each one is expressly disclosed for the same purpose would have been prima facie obvious.  In addition, as discussed above, Huhtamaki states that use of blends of suitable polymers is also suitable. 
With respect to the amounts of the polymers in the blends, even though large number of combinations (in terms of the amounts of two polymers) is possible, the examiner is still of the positions that combining two polymers (that are expressly disclosed as suitable for the same purpose) would  have been obvious for at least two reasons.  First, since both polymers are expressly disclosed as suitable for the same purpose it is expected that any combination of such two polymers would also be suitable.  Second, the properties of each of the polymer is well known and documents, thus combining two polymers is expected  to result in a blend with cumulative properties that depend on the respective amounts of individual polymers.  Thus, one of ordinary skill in the art would have been easily able to determine the amounts of two components in the blend depending on the desired properties of the blend and adjust the amounts of two polymers accordingly (as a result effective variable and based on known properties of the starting polymers).
The examiner also stated that using various (or any amounts) of  polymers in the blend would have been obvious in the absence of unexpected results, but no such results have been shown on the record.
The invention as claimed, thus, is still considered to be unpatentable over the combined teachings of the cited references.
Allowable Subject Matter
Claims 6, and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While, as discussed above,  the prior art of record discloses the method of forming a multilayer foam structure comprising  coextruding the first and the second layers as claimed, the prior art does not disclose the steps and/or components as recited in any of the above referenced claims.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



/IRINA S ZEMEL/Primary Examiner, Art Unit 1765